Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0150344A1 to Kim et al.:  Error diagnosis using environmental sensors in a smart farm.
US 2015/0338281A1 to Ross et al.:  Temperature monitoring of a data center, but not with image data from a camera.
US 10,229,026 to Vijendra et al.: Environmental condition modeling for a data center, but not with image determination along with the conditions and cross platform configuration monitoring.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651.  The examiner can normally be reached on Monday-Friday 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        t s